Exhibit 10.1

SEPARATION, NON-COMPETITION AND CONSULTING AGREEMENT

THIS SEPARATION, NON-COMPETITION AND CONSULTING AGREEMENT (this “Agreement”)
dated as of August 9, 2019, and effective as of the Closing Date (as defined
below), is entered into by and between OceanFirst Financial Corp., a Delaware
corporation (the “Company”), OceanFirst Bank, National Association, a national
banking association and a wholly owned subsidiary of the Company (the “Company
Bank”) and Joseph M. Murphy, Jr. (“Mr. Murphy” and together with the Company and
the Company Bank, the “Parties”).

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”) dated as of August 9, 2019, by and among the Company,
Midtown Merger Sub Corp., a New York corporation and a wholly-owned subsidiary
of the Company (“Merger Sub”) and Country Bank Holding Company, Inc. (“CBHC”),
pursuant to which, on the terms and subject to the conditions set forth in the
Merger Agreement, Merger Sub will merge with and into CBHC, with CBHC as the
surviving corporation, and immediately thereafter, CBHC will merge with and into
the Company, with the Company as the surviving corporation, to be followed by
the merger of Country Bank, a wholly owned subsidiary of CBHC (“Country Bank”),
with and into Company Bank, with Company Bank as the surviving institution
(together, the “Mergers”, and the date of the closing of such Mergers, the
“Closing Date”);

WHEREAS, Mr. Murphy currently is employed as President of CBHC and President and
Chief Executive Officer of Country Bank; and

WHEREAS, as the result of the Mergers, the employment of Mr. Murphy will be
terminated; and

WHEREAS, in accordance with the terms and subject to the conditions set forth in
the Merger Agreement, Mr. Murphy is to be appointed to the Board of Directors of
both the Company and the Company Bank as of the Effective Time (as defined in
the Merger Agreement); and

WHEREAS, in connection with the Mergers, the Parties contemplate that Mr. Murphy
will serve in a consultant capacity to Company Bank for two (2) years following
the Closing Date.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Parties hereto agree, effective
as of the Closing (as defined in the Merger Agreement), as follows:

1.    Termination of Employment.

(a) Termination Date. The Parties agree that the Closing Date shall be the last
day of Mr. Murphy’s employment with CBHC and Country Bank and that Mr. Murphy’s
employment and service as the President of CBHC and President and Chief
Executive Officer of Country Bank shall terminate as of the Closing
Date. Effective as of the Closing Date, Mr. Murphy shall resign from all
positions as an officer, director, benefit plan trustee or otherwise with
respect to CBHC



--------------------------------------------------------------------------------

and Country Bank or any of their subsidiaries. It is intended that the Closing
Date shall constitute Mr. Murphy’s “separation from service” from CBHC and
Country Bank within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).

(b) Cash Payment. As the result of the termination of Mr. Murphy’s employment
with Country Bank and CBHC, in exchange for the non-competition and
non-solicitation restrictions in Sections 6(a) and 6(b) of this Agreement and
subject to the conditions of Section 3(f) below, within five (5) business days
following the Release Effective Date (as defined in Section 3(f) below),
Mr. Murphy will receive from Company Bank or Country Bank, if directed by
Company Bank, a lump-sum cash severance payment in the amount of $850,000 (less
any applicable withholdings) (the “Cash Payment”).

2.    Appointment to the Board of Directors.

(a) Appointment. Effective as of the Closing Date, and in accordance with the
terms of the Merger Agreement, the Company shall, and shall cause the Company
Bank to, (i) increase the size of the Board of Directors of the Company and the
Company Bank, respectively, by one member and (ii) appoint Mr. Murphy to the
Board of Directors of the Company and the Company Bank, respectively, in each
case, unless Mr. Murphy is unable to serve as such. Subject to the Company’s
internal procedures and corporate governance guidelines with respect to director
recommendations, the Leadership Committee of the Board of Directors of the
Company shall recommend that the Board of Directors nominate Mr. Murphy for
election by the stockholders of the Company to the Board of Directors of the
Company at the annual meeting of stockholders of the Company to be held in 2020
(and, if the Leadership Committee makes such recommendation, then the Board of
Directors of the Company shall, subject to applicable fiduciary duties, nominate
Mr. Murphy for such election by the stockholders of the Company). Assuming
Mr. Murphy is duly elected to the Board of Directors of the Company by the
requisite vote of the Company stockholders at the annual meeting of stockholders
of the Company to be held in 2020, the Company shall cause the Company Bank to
take such actions as may be necessary to appoint Mr. Murphy to the Board of
Directors of the Company Bank at its annual meeting of stockholders (or action
by consent in lieu thereof) in 2020.

(b) Compensation for Board Service. If Mr. Murphy is duly elected to the Board
of Directors of the Company in accordance with Section 2(a), Mr. Murphy shall be
eligible to receive compensation as a non-employee director of the Company and
the Company Bank following his appointment to the Board of Directors of the
Company and Company Bank in accordance with the Company’s non-employee director
compensation program as then in effect, pro-rated for any portion of the year
for which he did not serve as a non-employee director.

3.    Consulting Services.

(a) Services. For the period beginning on the day after the Closing Date and
expiring on the date that is twenty-four (24) months following the Closing Date
(the “Consulting Period”), Mr. Murphy shall provide the following services to
the Company and the Company Bank (the “Services”): (1) assisting with the
retention of customers and key employees; (2) becoming generally familiar with
the Company Bank’s services and products and introducing prospective customers
to appropriate Company Bank employees; (3) otherwise initiating referrals for
Company Bank business development officers and relationship managers;
(4) assisting with customer relationship management; and (5) undertaking such
other duties and responsibilities as may be reasonably related to the foregoing.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Mr. Murphy shall not be required to provide the
Services for more than eight (8) hours per week during any part of the
Consulting Period. It is the intent of the Parties that the Services shall not
exceed twenty percent (20%) of the average level of services that Mr. Murphy
performed during the three (3) year period prior to the Closing Date.

(b) Consulting Fee. In exchange for the Services performed hereunder, the
Company and Company Bank agree to pay Mr. Murphy $6,250 per month during the
Consulting Period. The fee for the Services shall be paid within thirty
(30) days following the last day of each calendar month during the Consulting
Period, with the last payment due within forty-five (45) days following the
termination or expiration of the Consulting Period. In the event that the
Company terminates the Services prior to the end of the Consulting Period or in
the event Mr. Murphy dies before the end of the Consulting Period, Mr. Murphy,
or his designated beneficiary in the event of death, shall continue to receive
the monthly consulting fee for the remainder of the Consulting Period at the
same time such payments would have been paid to Mr. Murphy had Mr. Murphy
continued to provide the Services during the entire Consulting Period.

(c) Expense Reimbursement. During the Consulting Period, the Company Bank shall
continue to provide or reimburse Mr. Murphy, as applicable, up to $1,000 per
month for an automobile and associated expenses. After the Closing Date, the
Company and Company Bank shall reimburse Mr. Murphy for reasonable business
expenses incurred during the course of performing the Services during the
Consulting Period, in a manner consistent with the applicable expense
reimbursement policies of the Company and the Company Bank, upon presentation to
the Company of an itemized account of such expenses in such form as the Company
and Company Bank may reasonably require, provided that such reimbursement shall
be made as soon as practicable but in no event later than March 15 of the year
following the year in which such right to such reimbursement occurred.

(d) Administrative Matters. During the Consulting Period, subject to compliance
with all applicable Company policies and procedures, Mr. Murphy shall be
provided with his current office space at 655 Third Avenue, New York, New York,
with reasonable existing secretarial support. In addition, following the Closing
Date, the Company shall take such steps as are necessary to transfer
Mr. Murphy’s current cell phone number to his name.

(e) Status as Independent Contractor. In all matters relating to the Services,
Mr. Murphy shall be acting as an independent contractor. Neither Mr. Murphy, nor
any affiliated employees or subcontractors, shall be the agent(s) or employee(s)
of the Company or the Company Bank under the meaning or application of any
federal or state laws, including but not limited to unemployment insurance or
worker’s compensation laws. Mr. Murphy will be solely responsible for all
income, business or other taxes imposed on the recipient and payable as a result
of the fees paid for the Services. Mr. Murphy shall not sign any agreement or
make any commitments on behalf of the Company or the Company Bank or bind the
Company or the Company Bank in any way, nor shall Mr. Murphy make any public
statements concerning the Services that purport to be on behalf of the Company
or the Company Bank, in each case without prior express written consent from the
Company or the Company Bank. Except as otherwise may conflict with the

 

3



--------------------------------------------------------------------------------

other provisions of this Agreement, Mr. Murphy shall perform the Services on a
non-exclusive basis and shall be free to accept other engagements during the
term of this Agreement. The Parties hereby acknowledge and agree that neither
the Company nor the Company Bank has the right to control the manner, means, or
method by which Mr. Murphy performs the Services.

(f) Release. The Cash Payment described in Section 1(b) of this Agreement shall
be contingent upon (x) Mr. Murphy executing and delivering to the Company a
general release of claims substantially in the form attached as Exhibit A (the
“Release”) within 45 days following the Closing Date and (y) such Release
becoming effective in accordance with its terms (the date on which such Release
becomes effective, the “Release Effective Date”). Mr. Murphy shall not sign the
Release sooner than the Closing Date.

4.    Other Payments and Benefits.

(a) Accrued Pay; Unused Vacation. Mr. Murphy shall receive a lump sum cash
payment (less any applicable withholdings) on the Closing Date in respect of his
accrued but unpaid base salary and any accrued but unused vacation days earned
through the Closing Date.

(b) Other Plans. Mr. Murphy’s right to receive vested payments and benefits
under any other plan, program or arrangement (including, without limitation, the
Country Bank 401(k) Savings & Retirement Plan) shall be governed by the terms of
such other plan, program or arrangement that are applicable to terminated
employees.

(c) Insurance Coverage. Mr. Murphy shall be permitted to remain on Country
Bank’s health and welfare plans through October 31, 2020 on the same terms and
conditions as active employees of Country Bank. For the period from November 1,
2020 through the expiration of the Consulting Period, the Company Bank shall
provide Mr. Murphy with, subject to Mr. Murphy properly and timely making an
election under COBRA, an amount in cash equal to the COBRA premium for
Mr. Murphy. Mr. Murphy shall be responsible for all applicable taxes incurred by
him in connection with such payments and the provision of such benefits and the
coverage provided hereunder shall be secondary to any coverage provided to
Mr. Murphy by a subsequent employer and to any Medicare coverage for which
Mr. Murphy becomes eligible.

5.    Legal Fees. The Company shall reimburse Mr. Murphy for all out-of-pocket
expenses, including, without limitation, reasonable attorney’s fees, incurred by
Mr. Murphy in connection with successful enforcement by Mr. Murphy of the
obligations of the Company and the Company Bank to Mr. Murphy under this
Agreement. Successful enforcement shall mean the grant of an award of money or
the requirement that the Company and/or the Company Bank take some action
specified by this Agreement: (i) as a result of a court or arbitration order, or
(ii) otherwise following an initial failure of the Company and/or the Company
Bank to pay such money or take such action promptly after written demand
therefor from Mr. Murphy stating the reason that such money or action was due
under this Agreement at or prior to the time of such demand.

6.    Restrictive Covenants.

(a) Non-Competition. In exchange for the Cash Payment in Section 1(b) of this
Agreement, during the period commencing on the Closing Date and ending
twenty-four (24)

 

4



--------------------------------------------------------------------------------

months following the Closing Date (the “Restricted Period”), Mr. Murphy shall
not directly or indirectly, either as a principal, agent, employee, employer,
consultant, partner, shareholder of a closely held corporation or shareholder in
excess of five percent (5%) of a publicly traded corporation, corporate officer
or director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is a
Competing Business in the Area. Mr. Murphy covenants and agrees that: (i) the
Company and the Company Bank are engaged in a highly competitive business and
that the preservation of their respective customer relationships and the
“Confidential Information” (as defined below) is critical to the Company and the
Company Bank’s continued business success; (ii) the Company and the Company Bank
are purchasing goodwill developed by Country Bank and CBHC in the Mergers;
(iii) by virtue of Mr. Murphy’s employment with Country Bank and CBHC,
Mr. Murphy has had contact with Country Bank’s and CBHC’s clients and valuable
confidential information and Mr. Murphy’s engaging in or working for or with any
business that is a Competing Business in the Area would cause the Company, the
Company Bank, and their respective subsidiaries and affiliates irreparable harm;
and (iv) this restrictive covenant is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of the
Company, the Company Bank and their subsidiaries and affiliates, imposes no
undue hardship on Mr. Murphy, is not injurious to the public, and that any
violation of this restrictive covenant shall be specifically enforceable in any
court with jurisdiction upon short notice. Solely for purposes of this
Section 6(a): “Area” means any geographic area within fifty (50) miles of any
office or branch of the Company, the Company Bank, or any of their subsidiaries
or affiliates, determined as of the termination or expiration of the Consulting
Period, and “Competing Business” means any entity whose business materially
competes with the depository, lending or other business activities of the
Company, the Company Bank or any of their subsidiaries or affiliates, including
Country Bank and CBHC. The Company and Company Bank agree that the business
conducted by ValueXpress LLC as of August 9, 2019 is not a Competing Business
and that Mr. Murphy’s continuing affiliation and service with ValueXpress LLC
consistent with past practice is not prohibited by this Section 6(a).

(b) Non-Solicitation. In exchange for the Cash Payment in Section 1(b) of this
Agreement, during the Restricted Period, Mr. Murphy shall not, directly or
indirectly, (i) solicit or induce or attempt to solicit or induce any officer,
director, employee, agent or consultant of the Company, the Company Bank, or any
of their successors, assigns, subsidiaries or affiliates to terminate his, her
or its employment or other relationship with the Company, the Company Bank, or
any of their successors, assigns, subsidiaries or affiliates for the purpose of
associating with any competitor of the Company, the Company Bank, or any of
their successors, assigns, subsidiaries or affiliates, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company, the Company Bank, or any of their successors,
assigns, subsidiaries or affiliates, for any other reason, or (ii) solicit,
induce, or engage in business with, or attempt to solicit, induce, or engage in
business with, any existing or prospective customer, supplier, client,
distributor, vendor, investor, or other business relationship of the Company,
the Company Bank or their respective subsidiaries and affiliates or in any way
interfere with the relationship between any such existing or prospective
customer, supplier, client, distributor, vendor, investor or business
relationship of the Company, the Company Bank or their respective subsidiaries
and affiliates; provided, however, that this restriction in clause (ii) shall
only apply to existing or prospective customers, suppliers, clients,
distributors, vendors, investors or other business relationships of the Company,
the Company Bank or their respective

 

5



--------------------------------------------------------------------------------

subsidiaries and affiliates (A) with whom Mr. Murphy interacted with during the
Consulting Period or (B) from or about whom Mr. Murphy has or, during the
Consulting Period receives, trade secrets or has or, during the Consulting
Period, receives confidential information.

(c) Disparaging Comments. Commencing on the Closing Date and thereafter,
Mr. Murphy shall not at any time, directly or indirectly, make, publish or
communicate to any person or entity or in any public forum any comments or
statements, whether expressed as a fact, opinion or otherwise, which is intended
or reasonably likely to disparage, malign, defame, libel or slander the Company,
the Company Bank or their subsidiaries or affiliates, together with all of their
respective past and present directors and officers, as well as their respective
past and present managers, officers, shareholders, partners, employees, agents,
attorneys, suppliers, investors, customers, and other associated third parties,
and each of their predecessors, successors and assigns (the “Company Entities
and Persons”) or make any disparaging or defamatory comments concerning any
aspect of the termination of his employment relationship with Country Bank or
CBHC. The Company shall instruct its officers and directors not to make or issue
any statement that disparages Mr. Murphy to any third parties or otherwise
encourage or induce others to disparage him. The term “disparage” includes,
without limitation, comments or statements adversely affecting in any manner
(i) the conduct of the business of the Company Entities and Persons or
Mr. Murphy, or (ii) the business reputation of the Company Entities and Persons
or Mr. Murphy. Nothing in this Agreement is intended to or shall prevent either
Party from complying with any applicable law or regulation or a valid order of a
court of competent jurisdiction or an authorized government agency, provided
that such compliance does not exceed that required by the law, regulation, or
order. The Parties shall promptly provide written notice of any such order to
the other Party.

(d) Confidentiality. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company, the Company
Bank or their affiliates shall belong to the Company and shall be given up to
the Company whenever the Company requires Mr. Murphy to do so. Mr. Murphy shall
not, at any time on or after the Closing Date, without the Company’s prior
written consent, disclose to any person (individual or entity) any information
or any trade secrets, plans or other information or data, in whatever form
(including, without limitation, any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information
concerning the Company’s, the Company Bank’s, or any of their affiliated
companies’ or customers’ practices, businesses, procedures, systems, plans or
policies (collectively, “Confidential Information”), nor shall Mr. Murphy
utilize any Confidential Information in any way or communicate with or contact
any such customer other than in connection with the Services. Mr. Murphy
confirms that all Confidential Information constitutes the Company’s exclusive
property, and that all of the restrictions on his activities contained herein
and such other nondisclosure policies of the Company, the Company Bank or their
affiliates are required for the Company’s reasonable protection. Confidential
Information shall not include any information that has otherwise been disclosed
to the public not in violation of this Agreement. This confidentiality provision
shall survive the termination of this Agreement and shall not be limited by any
other confidentiality agreements entered into with Company, the Company Bank or
their affiliates. Pursuant to Section 7 of the Defend Trade Secrets Act of 2016
(which added 18 U.S.C. § 1833(b)), Mr. Murphy acknowledges that he shall not
have criminal or

 

6



--------------------------------------------------------------------------------

civil liability under any federal or State trade secret law for the disclosure
of a trade secret that (A) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such statute.
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Section 6 do not prohibit Mr. Murphy from reporting violations of federal
or state law or regulation to any governmental agency or from making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, nor do the confidentiality obligations require
Mr. Murphy to notify the Company regarding any such reporting, disclosure or
cooperation with the government.

7.    Cooperation. During the twenty-four (24) month period following the
Closing Date, Mr. Murphy agrees to make himself reasonably available (after
taking into account his reasonable personal and professional schedule) to
cooperate with the Company in matters that concern: (i) requests for information
about the services Mr. Murphy provided to the Company, its affiliates and their
predecessors, (ii) the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company, its affiliates and their predecessors which relate to events or
occurrences involving the Services or to matters involving CBHC and Country
Bank, or (iii) any investigation or review by any federal, state or local
regulatory, quasi-regulatory or self-governing authority as any such
investigation or review relates to events or occurrences that transpired while
Mr. Murphy was providing the Services to the Company, or to matters involving
CBHC and Country Bank. Mr. Murphy’s cooperation shall include, but is not
limited to: (A) making himself reasonably available to meet and speak with
officers or employees of the Company, the Company’s counsel or any third-parties
at the request of the Company at times and locations to be determined by the
Company reasonably and in good faith, and (B) giving accurate and truthful
information at any interviews and accurate and truthful testimony in any legal
proceedings or actions. Unless required by law or legal process, Mr. Murphy will
not knowingly or intentionally furnish information to or cooperate with any
non-governmental entity in connection with any potential or pending proceeding
or legal action involving matters arising during Mr. Murphy’s employment with
the Company, its affiliates and their predecessors.

8.    Section 409A; Other Tax Matters. The Parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six (6) month period immediately following Mr. Murphy’s separation from
service shall instead be paid on the first business day after the date that is
six (6) months following his termination of employment (or upon his death, if
earlier). Additionally, the reimbursement of

 

7



--------------------------------------------------------------------------------

expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: the expenses eligible for reimbursement or
in-kind benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; the reimbursement
of eligible expenses or in-kind benefits shall be made promptly, subject to the
Company’s applicable policies, but in no event later than the end of the year
after the year in which such expense was incurred; and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. Notwithstanding any other provision of this
Agreement, the Company or the Company Bank may withhold from amounts payable
under this Agreement all amounts that are required or authorized to be withheld,
including, but not limited to, federal, state, local and foreign taxes required
to be withheld by applicable laws or regulations.

9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws.

10.    Entire Agreement. This Agreement sets forth the entire agreement between
the Parties concerning the termination of Mr. Murphy’s employment and his
service as a director or consultants to the Company and the Company Bank and
supersedes any other written or oral promises concerning the subject matter of
this Agreement. No waiver or amendment of this Agreement will be effective
unless it is in writing, refers to this Agreement, and is signed by the Parties.

11.    Successors and Assigns. This Agreement is binding upon, and shall inure
to the benefit of, the Parties and their respective successors and assigns.

12.    Termination. If the Closing does not occur or the Merger Agreement is
terminated prior to the Effective Time (as defined in the Merger Agreement),
then this Agreement shall terminate ab initio and be of no further force or
effect.

13.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
within 25 miles of New York, New York, in accordance with the Employment Rules
of the American Arbitration Association then in effect and with the Company
paying the costs of arbitration.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

OCEANFIRST FINANCIAL CORP. By:  

/s/ Christopher D. Maher

Name:  

Christopher D. Maher

OCEANFIRST BANK, NATIONAL ASSOCIATION By:  

/s/ Christopher D. Maher

Name:  

Christopher D. Maher

/s/ Joseph M. Murphy, Jr.

JOSEPH M. MURPHY, JR.

Signature Page to Joseph M. Murphy, Jr.

Separation, Consulting and Non-Competition Agreement

 

9